              Case 2:21-cr-00041-JCC Document 59 Filed 08/19/21 Page 1 of 3




1                                                            The Honorable John C. Coughenour
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
8
                                     AT SEATTLE
9
       UNITED STATES OF AMERICA,                            No. CR21-041 JCC
10
11                           Plaintiff,
12
                        v.                                  GOVERNMENT’S SUPPLEMENTAL
13                                                          SENTENCING MEMORANDUM
       MUKUND MOHAN,
14
15                           Defendant.
16
17
            Comes now the United States of America, by and through Tessa M. Gorman,
18
     Acting United States Attorney for the Western District of Washington, Andrew C.
19
     Friedman, Assistant United States Attorney for said District, Joseph Beemsterboer,
20
     Acting Chief, Fraud Section, Criminal Division, United States Department of Justice, and
21
     Christopher Fenton, Trial Attorney for said Section, and files this Government’s
22
     Supplemental Sentencing Memorandum.
23
            In its original sentencing memorandum, the government discussed the sentences
24
     imposed in the relatively-limited number of PPP cases sentenced to date, and argued that
25
     the 36-month sentence the government is recommending is consistent with the sentences
26
     in those other cases. Since the time of that filing, several other such sentencings have
27
     taken place or come to the government’s attention. These sentencings further support the
28
                                                                           UNITED STATES ATTORNEY
      GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 1                  700 STEWART STREET, SUITE 5220
      United States v. Mohan, CR21-041 JCC                                   SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:21-cr-00041-JCC Document 59 Filed 08/19/21 Page 2 of 3




 1 conclusion that the sentence the government is recommending is necessary to avoid
 2 unwarranted disparities with sentences in comparable cases.
 3         Most notably, another PPP case was sentenced last week in this District. Austin
 4 Hsu was a local chiropractor who applied for a total of nearly $1.2 million of fraudulent
 5 PPP (and other COVID-19-related) loans, and who received around $709,000 of loan
 6 proceeds. Judge Robart sentenced Hsu to 24 months’ imprisonment. See United States v.
 7 Austin Hsu, No. CR 20-0191JLR, Judgment in a Criminal Case (W.D. Wash. Aug. 10,
 8 2021). Mohan applied for nearly five times as much money, and received two-and-a-half
 9 times as much, as Hsu. To avoid unwarranted disparity, Mohan’s sentence should be
10 substantially higher than Hsu’s. The 36-month sentence that the government is
11 recommending is appropriately higher.
12         Two recent cases from other districts also support the government’s 36-month
13 recommendation. In United States v. Philus, Case No. 1:21CR20067 (S.D. Fla.), the
14 defendant, a small business owner whose business was suffering, submitted two
15 fraudulent loan applications seeking a total of $688,325. Nearly, all of the money was
16 apparently returned, and the defendant received only about $2,000 in personal benefit.
17 He pled guilty to one count of conspiracy and was sentenced to 30 months’
18 imprisonment. Mohan’s case is more egregious in terms of size, number of loan
19 applications, and the fact that Mohan created or acquired multiple fraudulent businesses
20 for the sole purpose of committing fraud. Mohan deserves a higher sentence.
21         In United States v. Smith, Case No. 20-CR-196 (E.D. Wis.), the defendant,
22 a special education teacher with no prior criminal history, conspired with his brother and
23 others to submit five fraudulent PPP loan applications seeking $960,000 on behalf of his
24 own failed business and several other businesses. Smith and his co-conspirators received
25 $730,000 of that amount. Smith pled guilty to one count of bank fraud and was
26 sentenced to 36 months’ imprisonment. Mohan’s case, which involves dramatically more
27 loss, merits at least as long a sentence.
28
                                                                         UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 2                 700 STEWART STREET, SUITE 5220
     United States v. Mohan, CR21-041 JCC                                  SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-cr-00041-JCC Document 59 Filed 08/19/21 Page 3 of 3




1          In sum, Hsu, Philus, and Smith suggest that the 36-month sentence that the
2 government is recommending is consistent with the sentences imposed in similar cases in
3 this District and elsewhere, and that a lesser sentence would create, rather than avoid,
4 unwarranted disparities between defendants. As a result, the Court should follow the
5 government’s recommendation and sentence Mohan to 36 months’ imprisonment.
6          DATED: this 18th day of August, 2021.
7
                                               Respectfully submitted,
8
9                                              TESSA M. GORMAN
                                               Acting United States Attorney
10
11                                             s/ Andrew C. Friedman
                                               ANDREW C. FRIEDMAN
12
                                               Assistant United States Attorney
13                                             700 Stewart Street, Suite 5220
                                               Seattle, Washington 98101
14
                                               Phone: (206) 553-2277
15                                             Fax: (206) 553-0882
16
17                                             JOSEPH BEEMSTERBOER
                                               Acting Chief
18
19                                             s/ Christopher Fenton
                                               CHRISTOPHER FENTON
20
                                               Trial Attorney
21                                             Fraud Section, Criminal Division
                                               Department of Justice
22
23
24
25
26
27
28
                                                                          UNITED STATES ATTORNEY
     GOVERNMENT’S SUPPLEMENTAL SENTENCING MEMORANDUM - 3                  700 STEWART STREET, SUITE 5220
     United States v. Mohan, CR21-041 JCC                                   SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
